     Case: 1:18-cv-06675 Document #: 84 Filed: 02/24/21 Page 1 of 1 PageID #:445




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

DEMETRIA POWELL, as guardian ad                  )
litem and on behalf of her son D.P. et al.,      )
                                                 )       No. 18 CV 6675
        Plaintiffs,                              )       Judge Joan B. Gottschall
                                                 )
                          vs.                    )
                                                 )
The State of Illinois et al.,                    )
                                                 )
        Defendants.                              )

                                      JOINT STATUS REPORT
        Pursuant to this Court’s order (Dkt. No. 83), plaintiff and defendants, by their respective

counsel, submit this joint status report, and apprise the Court that settlement discussions led by

the Seventh Circuit mediation office remain ongoing. The parties suggest that they file another

joint status report within 45 days.



Respectfully submitted,

/s/ Thomas H. Geoghegan
Despres Schwartz & Geoghegan
77 West Washington Street, Suite 711
Chicago, Illinois 60602
Counsel for Plaintiffs

/s/ Michael T. Dierkes
Michael T. Dierkes
Office of the Illinois Attorney General
General Law Bureau
100 West Randolph Street, 13th Floor
Chicago, Illinois 60601
(312) 814-3672
Counsel for Defendants
